Order entered July 25, 2019




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00185-CV

AMREIT SSPF PRESTON TOWNE CROSSING LP, AMREIT SSPF PTC ANCHOR LP,
AMREIT SSPF BERKELEY LP AND AMREIT SSPF PRESTON GOLD LP, Appellants

                                            V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-03779-2017

                                        ORDER
       Before the Court is appellants’ “First Unopposed Motion to Extend Time to File

Appellants’ Reply Brief.” Appellants’ motion is GRANTED. Appellants’ reply brief shall be

filed by August 28, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE